                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 MONA ABOUZIED, Individually and on Behalf                Case No. 4:17-cv-02399
 of All Others Similarly Situated,

                                Plaintiff,

 v.
                                                      NOTICE OF RELATED CASES
 APPLIED OPTOELECTRONICS, INC., CHIH-
 HSIANG (THOMPSON) LIN, and STEFAN J.
 MURRY,

                Defendants.



       Lead Plaintiff Lawrence Rougier (“Lead Plaintiff”) files this Notice of Related Cases

pursuant to LR 5.2 to inform the Court that two related cases were recently filed in this District:

Taneja v. Applied Optoelectronics, Inc. et al., No. 4:18-cv-03544 (filed Oct. 1, 2018) (Lake, J.) and

Pokoik v. Applied Optoelectronics, Inc. et al., No. 4:18-cv-3722 (filed Oct. 10, 2018) (together, the

“New Actions”). The New Actions, whose complaints are substantially identical, involve the same

claims against the same named defendants, and involve the same subject matter that comprises all or

a material part of the subject matter and operative facts which are involved in the present action (the

“Action”).

       The First Amended Complaint (“FAC,” Dkt. No. 48) in the Action alleges that Defendants

Applied Optoelectronics, Inc. (“AOI”), Chih-Hsiang (Thompson) Lin and Stefan J. Murry violated

Section 10(b) and 20(a) of the Securities Exchange Act of 1934, 15 U.S.C. § 78j and 15 U.S.C. §

78t(a), and Rule 10b-5, 17 C.F.R. 240.10b-5, promulgated thereunder. From February 23, 2017 to

February 21, 2018 (the “Class Period”), Defendants are alleged to have misrepresented the strength

of their “vertically integrated business model” and “proprietary manufacturing processes” that
supposedly allowed AOI to manufacture in-house the components of optical transceivers, including

laser chips and light engines. See FAC ¶115. Defendants also misrepresented that AOI’s vertical

integration “extend[ed] the gap between AOI and the competition,” was “the best way to

economically manufacture these datacenter products,” and allowed AOI “to respond quickly and

economically to customer demand for new products. Id. ¶¶4, 115

       In reality, AOI’s vertically integrated manufacturing process was fundamentally flawed.

According to a confidential witness, AOI skimped on quality control (id. ¶70) and suffered from a

variety of known manufacturing problems (see, e.g., id. ¶58). As a result of these failures, AOI

shipped Amazon “a defective set of test transceivers” (id. ¶71) and delivered to its customers optical

transceivers containing faulty laser chips that “were unreliable and prone to failure within several

years” (id. ¶57). Because AOI was selling defective products, companies like Amazon significantly

reduced their purchases from AOI. Id. ¶75. AOI’s partially corrective disclosures in August and

November 2017 of the continuing loss of Amazon sales caused significant drops in AOI’s stock price,

but did not disclose the manufacturing problems, including latent defects in AOI’s laser chips, that

caused the lost sales.

       The New Actions allege that the same Defendants violated the same federal securities laws

by making the same categories of misrepresentations and omissions concerning the failure of AOI’s

vertical integration model. Both plaintiffs in the New Actions cite analyst reports from September

2018 that revealed manufacturing problems that caused certain laser chips to “fail after thousands of

hours of operation,” forcing AOI to consider procuring lasers from third-party suppliers. See, e.g.,

Taneja Compl. (Dkt. No. 1) ¶3. They further cite AOI’s September 28, 2018 admission that “[d]uring

the third quarter, we identified an issue with a small percentage of 25G lasers within a specific

customer environment” which required AOI to “suspend shipments of certain transceivers utilizing

these lasers while we worked to gain a deeper understanding of the scope of the issue and implement

                                                  2
a solution.” Id. ¶24. Analysts have also recently discovered that AOI has been struggling with “a

company specific quality problem” and that the undisclosed problems with AOI’s vertically

integrated manufacturing model—and resulting lost business—persisted well after the Class Period

set forth on the Amended Complaint. These are the exact same allegations alleged in the Action and

demonstrate the veracity of Lead Plaintiff’s First Amended Complaint. Upon this news, AOI’s share

price dropped in response to the foregoing revelations. Id. ¶25.

       In light of AOI’s new revelations and admissions, Lead Plaintiff intends to seek leave to

amend the FAC, pursuant to Fed. R. Civ. P. 15(a)(2), to include this new information and to extend

the Class Period to September 27, 2018. Furthermore, because the Action and the New Actions are

the same, Lead Plaintiff anticipates moving pursuant to LR 7.6 and Fed. R. Civ. P. 42(a)(2) to

consolidate the New Actions with the Action and to strike the PSLRA deadlines pending in the New

Actions.


Dated: October 11, 2018                              Respectfully submitted,

                                                     /s/ Jamie J. McKey

                                                     KENDALL LAW GROUP, PLLC
                                                     JOE KENDALL
                                                     Texas Bar No. 11260700
                                                     JAMIE J. MCKEY
                                                     Texas Bar No. 24025262
                                                     3811 Turtle Creek Blvd., Suite 1450
                                                     Dallas, Texas 75219
                                                     Tel.: (214) 744-3000
                                                     Fax: (214) 744-3015
                                                     jkendall@kendalllawgroup.com
                                                     jmckey@kendalllawgroup.com

                                                     Liaison Counsel for Plaintiff and Class




                                                 3
                                                LEVI & KORSINSKY, LLP
                                                Shannon L. Hopkins (admitted pro hac vice) LEVI
                                                & KORSINSKY, LLP
                                                733 Summer Street, Suite 304
                                                Stamford, Connecticut 06901
                                                Telephone: (203) 992-4523
                                                Facsimile: (212) 363-7171
                                                shopkins@zlk.com

                                                Lead Counsel for Plaintiff and Class


                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 11, 2018, a true and correct copy of the foregoing document was

filed electronically with the United States District Court for the Southern District of Texas through

the Court’s ECF system.


                                                      /s/ Jamie J. McKey
                                                      JAMIE J. MCKEY




                                                  4
